Stephens, J.
1. What purports to be a brief of the evidence in this case consists not only of testimony adduced upon the trial, but also of colloquies between the court and counsel, and rulings upon the admissibility and exclusion of testimony. It therefore appears that no bona fide effort has been made to prepare a brief of the evidence, and the purported brief of the evidence will not be considered. O’Farrell v. Templeman, 39 Ga. App. 222 (146 S. E. 914), and cit.
2. Since the only assignments of error consist of the general grounds of the motion for a new trial, and exceptions to the rejection of testimony and to the direction of a verdict, none of the assignments of error can be intelligently passed upon without reference to a brief of the evidence; and since there is no brief of the evidence, no error appears.
3. Taking the case as disclosed by the brief of the plaintiff in error, who was the defendant in a suit upon a promissory note, wherein he complains only that the court erred in excluding testimony of a parol agreement, made contemporaneously with a written agreement which accompanied the execution of another note of which the note sued on was a renewal, to the effect that the defendant would be entitled to renew the renewal note upon making a partial payment thereon, it appears that the original contract was not ambiguous, but unequivocally provided for a renewal of the original note only. The court therefore did not err in excluding the proffered testimony. So far as appears from the brief of counsel for the plaintiff in error, no error appears.

Judgment affirmed.


Jenlcvns, P. J., and Bell, J., concur.